Citation Nr: 0203971	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  95-26 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for carpal tunnel 
syndrome.

6.  Entitlement to service connection for right elbow 
neuropathy.

7.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service with the Air Force from August 
1979 to August 1981.  He also had active service with the 
Kansas Air National Guard from December 1983 to June 1984, 
and from August 9 to August 12, 1990.  The veteran also had 
numerous short periods of inactive duty training during the 
period from 1981 through 1993.  Finally, the veteran also had 
civil service employment with the Kansas Air National Guard 
from August 18, 1981, through October 17, 1993; however, that 
employment does not count as qualifying service for the 
purpose of establishing entitlement to Department of Veterans 
Affairs (VA) benefits.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a December 1994 rating decision of the 
St. Petersburg, Florida, regional office (RO), which denied 
entitlement to the requested benefits.  It was previously 
before the Board in June 1997, but was remanded for further 
evidentiary development.  The appeal was returned to the 
Board in December 2000, but was again remanded in order to 
ensure that the requirements of the newly enacted Veterans 
Claims Assistance Act of 2000 (VCAA) had been met.  The 
requested development has been completed, and the matter has 
been returned to the Board for further review.  

The issues of entitlement to service connection for carpal 
tunnel syndrome and entitlement to service connection for 
right elbow neuropathy will be addressed in the remand 
section at the end of this decision. 



FINDINGS OF FACT

1.  The service medical records are negative for evidence of 
a right shoulder disability.  

2.  The post service records indicate that the veteran 
injured his right shoulder on June 11, 1990; the veteran was 
not on either active or inactive duty for training on June 
11, 1990, and there is no evidence that the veteran's right 
shoulder disability underwent a permanent increase in 
disability as a result of either active or inactive duty for 
training. 

3.  The most recent VA examination of the veteran's right 
shoulder was negative for a diagnosis of a current 
disability. 

4.  The service medical records are negative for evidence of 
a back disability.  

5.  The post service records indicate that the veteran 
injured his back on January 5, 1982, and March 21, 1988; the 
veteran was not on either active or inactive duty for 
training on either of these dates.  

6.  The most recent VA examination of the veteran's back was 
negative for a diagnosis of a current disability.  

7.  The service medical records are negative for evidence of 
a bilateral foot disability.

8.  Post service medical records note treatment for 
complaints of foot pain from September 1992 through early 
1993; however, subsequent medical records, including the most 
recent orthopedic examination, are negative for a diagnosis 
of a current bilateral foot disability.  

9.  The service medical records are negative for evidence of 
a right knee disability.  

10. The post service records indicate that the veteran 
injured his back on March 22, 1989; he was not on either 
active or inactive duty for training on this date.  

11. The April 1993 Medical Board Report found that the 
veteran's right knee disability was not permanently 
aggravated by service; there is no other medical evidence to 
indicate that the veteran's right knee disability underwent a 
permanent increase in disability during active or inactive 
duty for training.  

12. The service medical records and the post service medical 
records include many examinations of the veteran's hearing 
dated from 1979 to 1997; all are negative for a diagnosis or 
evidence of hearing loss.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active duty, active duty for training, or 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

2.  A back disability was not incurred in or aggravated by 
active duty, active duty for training, or inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2097 (2000) (codified as amended 
at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  

3.  A bilateral foot disability was not incurred in or 
aggravated by active duty, active duty for training, or 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

4.  A right knee disability was not incurred in or aggravated 
by active duty, active duty for training, or inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) (codified 
as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  

5.  Bilateral hearing loss was not incurred in or aggravated 
by active duty, active duty for training, or inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.385 (2001); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-2097 (2000) (codified as amended at 38 U.S.C. § 5102 and 
5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for several disabilities.  He argues that these 
disabilities either began as a result of injuries sustained 
on active duty or during inactive duty for training, or were 
preexisting disabilities that were aggravated on active duty 
or inactive duty for training.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. § 101(24).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.306(a).

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The RO contacted the veteran by letter 
following the December 1994 rating decision which initially 
denied entitlement to service connection for the disabilities 
on appeal, and provided him with a copy of the rating 
decision, as well as information regarding his right to 
appeal.  The June 1995 statement of the case provided the 
veteran with the laws and regulations governing the 
establishment of service connection.  A supplemental 
statement of the case was issued in November 1997, which 
explained the basis for the continued denial of the veteran's 
claims.  An additional supplemental statement of the case was 
issued in January 1998, which included additional discussion 
regarding the veteran's claims and his various periods of 
active duty in the National Guard.  The December 2000 remand 
requested that the claims folder be reviewed, and that the RO 
ensure that all new notification and development procedures 
contained in the VCAA were fully complied with and satisfied.  
Afterwards, an April 2000 supplemental statement of the case 
again provided the veteran with the pertinent laws and 
regulations, and analyzed in some detail the possibility of 
relationships between the veteran's various periods of active 
duty and active duty for training in the National Guard, and 
his claimed disabilities.  Finally, a May 2001 letter 
informed the veteran of the changes made by the VCAA, as well 
as the duties of the VA to notify and assist, what the 
evidence must show to establish service connection, and the 
veteran's role in obtaining this evidence.  The Board 
concludes that the discussions of the letters, the statement 
of the case, and the supplemental statement of the case sent 
to the veteran informed him of the manner of evidence 
required to prevail in his claim, and that the VA's 
notification requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The RO 
has requested the veteran's service medical records from both 
active duty and the National Guard, and they appear to have 
been received and to be complete.  The RO has also requested 
his personnel records on several occasions in order to 
determine the exact dates of his periods of active duty and 
active duty for training, and the relevant documents have 
been obtained.  The Board notes that the veteran has been 
contacted by the RO on multiple occasions in order to obtain 
information regarding medical treatment he has received for 
his claimed disabilities.  The RO has obtained all medical 
records identified by the veteran, and associated them with 
the claims folder.  The veteran was afforded VA examinations 
of his claimed disabilities in September 1997.  He was 
contacted in April 1999 to determine whether or not he 
desired a hearing, but he did not.  The Board further notes 
that much of the development in this case was completed 
following the June 1997 and December 2000 remands.  Excepting 
the claims in the remand section, the Board must conclude 
that the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for these issues.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102.  

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Right Shoulder Disability

A review of the veteran's service medical records shows that 
he answered "yes" to a history of a painful or trick shoulder 
or elbow on a July 1979 Report of Medical History obtained 
upon his entrance into active service.  An explanation noted 
a history of a fractured left clavicle, but no shoulder or 
elbow problems.  The remainder of the service medical records 
are negative for evidence of a right shoulder disability, and 
the April 1981 discharge examination stated that the upper 
extremities were normal.  The veteran answered "no" to a 
history of a painful or trick shoulder or elbow on a Report 
of Medical History obtained at that time.  

The post service medical records include Air National Guard 
records, which show that the veteran was placed on physical 
profile on January 6, 1990, for a right rotator cuff tear.  
At this juncture, the Board notes that this report appears to 
have been misdated because, as noted below, the date of the 
veteran's examination to determine his profile status was 
actually January 6, 1991.  

Private medical records show that the veteran was seen in 
June 1990 for complaints of swelling and soreness in his 
right shoulder and collarbone area, as well as some swelling 
in the back of his shoulder.  He stated that he had mowed his 
lawn on the 11th of June, and that his lawnmower required a 
lot of jerking to control.  His symptoms began later that 
same day.  On examination, the veteran had tenderness over 
the superior aspect of the clavicle laterally and over the 
entire aspect of the right shoulder, particularly over the 
lateral aspect over the supraspinatus.  The veteran retained 
a full range of motion, with some pain.  The impression was 
of a right shoulder strain.  A X-ray study conducted at this 
time of the right shoulder revealed no bone or joint 
abnormality.

Records dated July 6, 1990, and July 13, 1990, show that the 
veteran's right shoulder pain was no better despite being on 
light duty and taking pain relief medication.  He continued 
to be seen for his right shoulder pain approximately every 
two weeks through August 1990, and about once a month until 
February 1991.  At this point, the examiner stated that the 
veteran was much improved, with a full range of motion.  
There was still some mild pain with heavy activity, but the 
veteran was ready for regular duty.  The examiner opined that 
the veteran had reached a point of maximal medical recovery, 
and could return to work without restrictions.  

A Physical Profile Serial Report dated August 27, 1990, shows 
that the veteran was placed on physical profile for 45 days, 
and was not to lift over 20 pounds due to a rotator cuff tear 
of the right shoulder. 

Air National Guard records dated January 6, 1991, state that 
the veteran was seen for a reassessment of his profile.  
After examination, the profile was to be changed for 45 days, 
and the veteran was not to lift more than 50 pounds above 
chest level.  Again, the Board refers to the physical profile 
report dated January 6, 1990, and restates the belief the 
this report was actually written in 1991.  

The same document that contains the record of the January 6, 
1991, examination shows that the veteran was seen again for 
reassessment on March 3, 1991, and returned to full duty.  A 
Physical Profile Serial Report dated this same day indicates 
that the veteran was healing.  

The veteran was afforded a periodic National Guard 
examination in September 1992.  The right shoulder was tender 
to palpation over the subacromial bursa, biceps tendon, and 
acromioclavicular joint.  Range of motion was reduced, and 
internal and external rotation were painful.  The diagnosis 
was chronic right shoulder pain, presumably due to rotator 
cuff injury.  The veteran answered "yes" to a history of 
painful or trick shoulder or elbow on a Report of Medical 
History obtained at that time.  The examiner noted that this 
was the result of a rotator cuff injury two years ago, but 
the injury was described as currently stable.  

September 1992 private medical records state that the veteran 
was still having some right shoulder pain.  There was 
positive supraspinatus test, and some mild subacromial 
crepitation with abduction and external rotation.  The 
impression was chronic rotator cuff strain of the right 
shoulder. 

Private medical records from October 1992 indicate that the 
veteran was seen for complaints of pain in several locations, 
including his right shoulder.  On examination, he 
demonstrated full range of motion.  The examiner said that he 
was unable to explain the veteran's multitude of symptoms, 
but noted a family history of rheumatoid arthritis.  
Additional October 1992 records note testing indicated that 
the rheumatoid factor was negative.  An October 1992 
statement from the veteran's doctor said that as a result of 
persistent rotator cuff strain of the right shoulder, the 
veteran should avoid repetitive motion of the right upper 
extremity, particularly above shoulder height.  

November 1992 records state that the veteran had injured his 
right shoulder with a lawnmower two years ago.  He did not 
have known trauma otherwise.  The assessment included a 
history of right rotator cuff problems.  A November 1992 
statement from the veteran's doctor indicated that he was to 
continue on light duty.

The April 1993 Medical Board Report was negative for 
complaints or diagnoses concerning a right shoulder 
disability.  

A May 1993 letter from the veteran's private doctor to the 
Air Force Clinic discussed the history of the veteran's right 
shoulder problem.  The doctor stated that the veteran had 
been receiving treatment for persistent right shoulder pain 
before he first treated the veteran in July 1990.  This 
problem had almost completely resolved by February 1992, at 
which time treatment ended.  However, the veteran was seen 
again in September 1992 with complaints of right shoulder 
pain without any specific traumatic episode.  He was again 
diagnosed with right rotator cuff strain and treated on a 
conservative basis.  Treatment had continued, and the veteran 
had last been seen in March 1993, at which time he continued 
to complain of persistent right shoulder pain.  It was the 
opinion of the veteran's doctor that he suffered from a 
chronic impingement syndrome of the right shoulder that 
required some kind of activity restriction to control.  All 
conservative treatments had been exhausted, and the veteran 
was not a candidate for arthroscopic surgery.  

June 1994 records indicate that the veteran complained of 
some right shoulder pain aggravated by overhead activity and 
heavy lifting.  He stated that the shoulder pops frequently 
with activities of daily living.  On examination, there was a 
positive supraspinatus test with tenderness over the 
supraspinatus insertion, and a moderate degree of subacromial 
crepitation.  There was no obvious muscle atrophy, and 
neurologic status was intact.  The impression was chronic 
rotator cuff tendinitis of the right shoulder.  

Private treatment records from August 1994 to October 1994 
show that the veteran underwent treatment for his complaints 
of right shoulder pain.  The diagnoses were impingement, 
secondary to shoulder instability, and shoulder instability.  

Private medical records from June 1995 show that the veteran 
was seen for complaints that included right shoulder pain.  
He gave a history of an injury to this shoulder about five 
years ago, and said he continues to have constant shoulder 
pain.  A review of a September 1994 magnetic resonance 
imaging study was consistent with mild tendinitis and 
degenerative changes.  Following examination, the clinical 
impression was that the right shoulder pain was probably mild 
tendinitis, with no weakness or neural deficits.  

January 1996 private medical records show that the veteran 
was seen again in regards to his right shoulder.  An 
examination revealed excellent strength in the rotator cuff, 
deltoid, and scapular muscle groups.  He did have positive 
apprehension testing in all planes.  

The veteran underwent a VA orthopedic examination in 
September 1997.  He reported that the onset of right shoulder 
pain began in 1986.  Currently, he complained of a hurting 
pain in his right shoulder whenever he lifts his right arm 
overhead, and added that his right shoulder pops.  On 
examination, the right shoulder had a normal contour.  There 
was no localized tenderness, and a full range of painless 
motion.  An X-ray of the right shoulder was negative for 
abnormalities.  The diagnoses included multiple joint 
complaints, no objective findings.  There was no diagnosis of 
a right shoulder disability.  The examiner opined that the 
veteran had a type of nervous disorder, and psychological 
testing was recommended.  

The Board finds that entitlement to service connection for a 
right shoulder disability is not warranted.  Initially, the 
Board notes that the September 1997 VA examination was 
negative for a current right shoulder disability.  The Board 
notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

However, even if the Board were to assume on the basis of the 
repeated diagnoses between June 1990 and June 1995 that he 
continues to have a right shoulder disability, entitlement to 
service connection is not merited.  The veteran's service 
medical records are completely negative for evidence of a 
right shoulder disability, and the April 1981 discharge 
examination noted that the upper extremities were normal.  He 
denied a history of shoulder problems at that time.  The post 
service evidence indicates that the veteran first began to 
experience right shoulder pain as a result of an injury 
incurred while mowing the lawn on June 11, 1990.  While a 
review of the relevant portion of the veteran's National 
Guard records shows that he was on paid inactive duty from 
June 2, 1990, to June 3, 1990, he was not on active duty for 
training or inactive duty training at the time of his injury 
on June 11th.  There is no evidence of additional injury to 
the right shoulder either before or after June 11, 1990.  
Although Air National Guard records show that the veteran was 
seen for complaints of shoulder pain on occasions subsequent 
to June 11, 1990, these visits were to determine whether or 
not he should remain on physical profile; none of the 
physicians who examined the veteran note that the right 
shoulder had sustained so much as a temporary increase in 
symptomatology as a result of tasks performed on active or 
inactive duty for training, much less a permanent increase in 
disability.  There is no basis in law for an award of service 
connection for disabilities or aggravation of disabilities 
sustained while the veteran was a civil service employee of 
the Air National Guard.  Therefore, as there is no evidence 
of a right shoulder disability during active service, as 
there is no evidence of an injury to the right shoulder 
during either active or inactive duty for training, as there 
is no evidence of a permanent increase in disability of the 
right shoulder due to either active duty or inactive duty for 
training, and as the most recent evidence is negative for a 
current right shoulder disability, the preponderance of the 
evidence is against the veteran's claim.  

Back Disability

The veteran's service medical records are negative for a back 
disability.  The April 1981 separation examination stated 
that his spine was normal, and the veteran denied a history 
of recurrent back pain on a Report of Medical History 
obtained at that time.  

Post service medical records dated January 6, 1982, show that 
the veteran injured his low back on January 5, 1982, while 
loading equipment for the Air National Guard.  He did not 
notice any pain or symptoms until the next morning, at which 
time he began to experience soreness, pain, and difficulty in 
walking.  Private medical records dated January 6, 1982, 
state that the veteran had sustained a muscle strain of the 
right lower para-vertebral muscles.  He was not to do any 
heavy lifting until the pain was gone.  A January 8, 1982, 
Line of Duty Determination report found that the injury was 
incurred in the line of duty.  

A December 1984 periodic examination found that the veteran's 
spine was normal.  He denied recurrent back pain on a Report 
of Medical History obtained at that time.  

Private medical records dated March 1988 state that on March 
21st, the veteran felt a sharp pull in his low back on the 
right side while picking up the front end of a lawn mower.  
He continued to have problems with his back for the next 
several days, and eventually sought medical treatment.  The 
impression was musculoligamentous strain of the lumbar spine 
on the right with referred right leg pain.  There was no 
evidence of nerve root compression.  The veteran seemed to be 
improving with treatment, and was to return to his regular 
work in April 1988.  An X-ray study obtained at this time 
found some straightening of the cervical spine with loss of 
normal lordotic curvature, but otherwise the alignment of the 
vertebral bodies was normal.  The opinion of the examiner was 
that this could be due to muscular spasm, or it could be 
positional in nature.  The lumbar spine had four non-rib 
bearing vertebral bodies, but was otherwise normal.  

April 1988 records show that the veteran had returned to 
light work.  He had excellent mobility, and had not 
experienced any back discomfort.  

A November 1988 periodic examination found that the veteran's 
spine was normal.  He denied recurrent back pain on a Report 
of Medical History obtained at that time.  

A July 1992 private X-ray study of the cervical spine 
revealed no evidence of degenerative disc disease, although 
there was some posterior osteophyte formation at the C6 to C7 
level.  This did not cause any significant foraminal 
encroachment.  

On a September 1992 periodic examination, the veteran's spine 
was reported to be abnormal.  The examiner stated that the 
abnormality was minimal diffuse tenderness.  The summary of 
defects and diagnoses included mechanical low back pain.  The 
veteran reported a history of recurrent back pain on a Report 
of Medical History obtained at that time.  The examiner 
stated that this was mechanical low back pain, which was 
being treated conservatively by a civilian orthopedist.  

November 1992 private medical records state that the veteran 
was having some discomfort in the cervical area posteriorly.  
X-ray studies were negative.  It was felt that he had 
probably developed cervical strain resulting in muscle 
tension headaches.  

The veteran underwent a private neurological examination in 
December 1992.  He had some limited range of motion of the 
cervical spine of unclear significance.  

An April 1993 Medical Board Report did not include a back 
disability as a diagnosis that would make the veteran's 
qualifications for world wide service questionable.  

Private medical records from June 1995 indicate that the 
veteran was seen for complaints that included right low back 
pain.  He stated that he had experienced a number of years of 
low back pain, which started without trauma or unusual 
activities.  He reported having pain every day.  On 
examination, the veteran localized his pain in the right 
lumbosacral area.  X-ray studies of the entire spine were 
normal.  Following the examination, the impression included 
chronic low back pain, mainly muscular with no neurological 
deficits.  

At the September 1997 VA orthopedic examination, the veteran 
reported that he had injured his lumbosacral spine in 1983 
while lifting some electronic equipment into an aircraft.  X-
ray studies conducted at that time were negative, and he was 
treated conservatively.  He was noted to have undergone a 
magnetic resonance imaging study and an electromyograph study 
of the spine, which were negative.  Currently, the veteran 
complained of a constant pain in his lumbosacral joint, which 
was only aggravated by heavy lifting.  He believed the 
symptoms were stabilized.  On examination, the spine was 
straight, there was no localized tenderness or muscle spasm 
about the lumbosacral spine, and he had a full range of 
motion without pain.  An X-ray study failed to reveal any 
osseous abnormalities, evidence of arthritic changes, or 
injuries.  The diagnoses included multiple joint complaints, 
no objective findings, and did not include a diagnosis of a 
back disability.  The examiner opined that the veteran had a 
nervous disorder.  

The Board finds that entitlement to service connection for a 
back disability is not warranted.  The veteran's service 
medical records are negative for a back disability, and his 
spine was found to be normal on the April 1981 separation 
examination.  The post service medical records indicate that 
the veteran sustained a muscle strain of the right lower 
para-vertebral muscles on January 5, 1982, while loading 
equipment for the National Guard, and a January 8, 1982, 
report states that this was incurred in the line of duty.  
Although there is no definite medical opinion stating whether 
or not this injury resulted in a chronic disability, the 
medical evidence suggests that it resolved without chronic 
disability, as he was not seen for additional complaints 
pertaining to his back until 1988.  However, even if there 
was a medical opinion that were to state the veteran has a 
chronic back disability as a result of this injury, service 
connection could not be granted.  While a review of the 
veteran's National Guard personnel records shows that he was 
on some short form of duty with the National Guard on at 
least 34 occasions in 1982, he was not on any form of duty on 
January 5th.  Therefore, in spite of the January 8, 1982 
report, any potential disability as a result of this injury 
was not incurred in or aggravated while performing active 
duty for training or inactive duty training, and is not 
eligible for service connection.  

Similarly, the veteran's personnel records show that he had 
at least 18 periods of various types of duty in 1988, but do 
not show that he was on either active duty for training or 
inactive duty training at the time of his March 21, 1988 
injury.  The private medical records clearly show that this 
injury occurred at home.  They also indicate that the 
symptoms due to this injury had resolved by April 1988.  The 
only National Guard records to note a back disability are the 
September 1992 periodic examination and Report of Medical 
History.  These records did not state the injury was incurred 
during active duty for training or inactive duty training, 
but say that the veteran was receiving treatment from a 
private doctor.  The April 1993 Medical Board Report was 
negative for a back disability.  Finally, the September 1997 
VA examination was also negative for a back disability.  
Therefore, as there is no evidence of a back disability 
during active service, as there is no evidence of an injury 
to the back during either active or inactive duty for 
training, as there is no evidence of a permanent increase in 
disability of the back due to either active duty or inactive 
duty for training, and as the most recent evidence is 
negative for a current back disability, the preponderance of 
the evidence is against the veteran's claim.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997) 

Bilateral Foot Disability

The veteran's service medical records show only that he was 
treated for an ingrown toenail of the right foot in August 
1979.  There are no other records of treatment for any form 
of foot or toe disability during active service.  The April 
1981 separation examination found that the feet were normal, 
and the veteran answered "no" to a history of foot trouble on 
a medical history obtained at that time.  

The post service medical records include both private medical 
records and records from the National Guard.  National Guard 
records from August 1, 1987, indicate that the veteran was 
seen for complaints that his right little toe hurt.  The 
assessment was a bruised and/or fractured right toe.  

Private medical records from September 15, 1992, state that 
some forefoot problems began a week or two ago, and seemed to 
be exacerbated by standing in his combat boots.  His tennis 
shoes felt better.  On examination, there were no obvious 
abnormalities such as swelling, erythema, or deformity.  
There was a good range of motion of all digits.  The veteran 
did have some tenderness under the first metatarsal head 
bilaterally, more on the right than the left.  The impression 
was bilateral metatarsalgia, probably secondary to standing 
on concrete floors in combat boots.  

A  Physical Profile Serial Report dated September 24, 1992, 
says that the veteran was to wear tennis shoes for the next 
two weeks.  A September 25, 1992, statement from the 
veteran's private doctor indicates that the veteran was to 
wear tennis shoes until October 6, 1992, for medical reasons.  

Private medical records dated November 19, 1992, show that 
the veteran was seen for a number of problems.  The 
examination of the lower extremities was normal.  However, 
the assessment was of progressive continuing discomfort with 
burning and throbbing sensation throughout the feet, and up 
the ankles to the knees and thighs.  Several possible 
etiologies were noted, including possible peripheral 
neuropathy or systemic illness, but there was no diagnosis of 
a bilateral foot disability.  

The veteran underwent a private neurological examination on 
December 2, 1992.  The onset of his foot pain was September 
1992.  On examination, he was able to heel and toe stand, but 
complained of pain about the heel and Achilles tendon with 
each effort.  The examiner stated that he was unable to find 
clear evidence for neurological disease.  

Private medical records from March 1 and March 3, 1993 note 
that the veteran complained of pain in his feet and knees, 
which impaired his ability to stand and walk.  Following 
examination, there was no diagnosis of a foot disability.  

The April 1993 Medical Board Report was negative for 
complaints or diagnoses concerning a bilateral foot 
disability.  

The veteran was afforded a VA orthopedic examination in 
September 1997.  He had a history of an onset of burning pain 
in the balls of his feet from 1991, and was diagnosed as 
having bilateral collapsed metatarsal arches.  He was told by 
a private physician that this came from standing at attention 
for too long, but he was not treated for this problem.  The 
veteran stated that at the present time, he occasionally 
experiences burning pain across the balls of both feet.  On 
examination, the veteran walked with a normal gait, and could 
walk on his heels and toes without difficulty.  Both feet had 
a normal contour, with well preserved, nontender metatarsal 
arches.  There was no evidence of any callous formation on 
the balls of either foot.  The examiner did not diagnose a 
bilateral foot disability, although the diagnoses did include 
multiple joint complaints, no objective findings.  The 
examiner opined that the veteran had a type of nervous 
disorder.  

The Board finds that entitlement to service connection for a 
bilateral foot disability is not merited.  The service 
medical records are negative for evidence of a chronic foot 
disability, and no such disability was noted at discharge.  
The post service medical records show that the veteran 
received treatment for complaints of foot pain from September 
1992 through early 1993.  He was diagnosed as having 
bilateral metatarsalgia in September 1992, and had to wear 
tennis shoes until early October 1992.  However, this 
condition appears to have been acute and transitory, and to 
have resolved without residual disability, because in spite 
of the veteran's complaints of occasional pain, all 
subsequent medical records are negative for a diagnosis of a 
bilateral foot disability.  The September 1997 VA orthopedic 
examination found that both feet had a normal contour, with 
well preserved, nontender metatarsal arches, and did not 
include a diagnosis of a bilateral foot disability.  The 
Board notes that the existence of a current disability is 
required in order to receive VA disability compensation.   38 
U.S.C.A. §§ 1110, 1131 (West 1991); Degmetich v. Brown, 104 
F.3d 1328 (1997).  The Board further notes the veteran's 
complaints of continued occasional pain, but these complaints 
are not supported by any current objective evidence.  The 
Court has held that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Therefore, as the veteran has not 
submitted medical evidence to show that he currently has a 
bilateral foot disability, the preponderance of the evidence 
is against his claim for service connection.  

Right Knee

The service medical records are negative for a right knee 
disability. 

The post service medical records show that a December 1984 
periodic examination for the National Guard found that the 
veteran's lower extremities were normal.  He did not report a 
history of a right knee disability on a Report of Medical 
History obtained at that time.  A November 1988 periodic 
examination was also normal, and the Report of Medical 
History continued to be negative for a right knee disability. 

Private medical records dated March 27, 1989, state that the 
veteran had slipped on some gravel in his driveway and 
twisted his right knee on March 22nd.  There was pain over 
the medial aspect of the knee with painful weight bearing.  
The veteran stated that he had not experienced prior trouble 
with his right knee.  On examination, there was tenderness 
along the medial parapatellar margin proximal to the knee 
joint, but no tenderness directly over the knee joint.  The 
collateral and cruciate ligaments were intact, and there was 
negative patellar apprehension sign.  An X-ray study was 
normal.  The impression was medial collateral ligament sprain 
of the right knee.  Follow up records from April 1989 
indicate that the veteran was having less pain in his right 
knee, with no joint effusion.  The collateral and cruciate 
ligaments were intact.  There was no pain in the right knee 
by the end of the month.  

The veteran underwent a periodic examination for the National 
Guard in September 1992.  The right knee had moderate 
crepitance over the inferior patella, and pain on range of 
motion.  There was tenderness along the medial joint line and 
patella.  The remainder of the examination was negative.  The 
diagnosis was lateral derangement of the right knee.  

The veteran was seen by his private doctor for complaints of 
pain over the medial aspects of both knees in October 1992.

National Guard treatment records show that the veteran was 
seen for several problems, including significant knee pain.  
The assessment was of extensive orthopedic injuries or 
conditions, and he was determined to be unable for world wide 
duty.  October 1992 and November 1992 Physical Profile Serial 
Reports noted that the veteran's defects included internal 
derangement of the right knee.  

Private medical records from November 1992 show that the 
veteran was examined for several complaints, including 
painful knees.  The assessment included painful knees, 
significance unclear.  The veteran was referred for a 
neurological evaluation.  An examination conducted later the 
same month did not note a right knee disability. 

National Guard records include a narrative summary dated 
March 1993.  The veteran was noted to have multiple 
orthopedic disabilities considered not to be line of duty 
related.  These injuries included internal derangement of the 
right knee.  Additional records state that the veteran's 
private doctor had indicated his limitations would be 
indefinite.  

An April 1993 Medical Board Report found that the veteran's 
diagnoses included internal derangement of the knee.  It 
stated that this was not incurred while entitled to basic 
pay, that it existed prior to service, and that it was not 
permanently aggravated by service.  

The veteran was afforded a VA orthopedic examination in 
September 1997.  He stated that he had been walking in 1991 
when he experienced a pop in his right knee, with some pain 
in this joint.  In 1992, a flight surgeon diagnosed him as 
having internal derangement of the right knee, but treated 
him conservatively.  Subsequently, a private doctor had 
diagnosed patella tracking syndrome.  Currently, the veteran 
complained that his right knee occasionally popped.  He would 
experience a dull ache if he did any excessive standing or 
squatting, but there was no history of swelling, locking, or 
crepitation.  On examination, the veteran could squat fully.  
He walked with a normal gait, and could walk on his heels and 
toes without difficulty.  The knees revealed a normal contour 
except for the Q-angles.  There was no evidence of joint 
effusion or tenderness of either knee.  There was full range 
of motion with only mild bilateral crepitation, and his 
collateral and cruciate ligaments were intact bilaterally.  
An  X-ray study was normal.  The diagnoses included abnormal 
patella tracking patterns of both knees.  The examiner added 
that the veteran was not experiencing any significant 
symptoms from either knee.  His crepitation was mild at best.  

The Board finds that entitlement to service connection for a 
right knee disability is not merited.  The service medical 
records are completely negative for a knee disability.  The 
first evidence of a right knee disability is contained in the 
March 1989 private medical records, which note that the 
veteran injured his knee on March 22, 1989, when he slipped 
and fell in his driveway.  A review of the veteran's National 
Guard personnel records shows that although he served in some 
type of short term duty on at least 15 occasions in 1989, he 
was not on active or inactive duty for training on March 22, 
1989.  The subsequent medical records show that the veteran 
was followed primarily by a private doctor for his knee 
complaints.  A September 1992 periodic examination for the 
National Guard diagnosed lateral derangement of the right 
knee, and additional National Guard medical records show that 
the veteran was seen on several occasions for knee pain in 
conjunction with being placed on physical profile.  However, 
there is no medical evidence that the veteran sustained 
additional injury during active or inactive duty training, or 
otherwise sought treatment for an increase in symptomatology 
during such service.  In fact, the April 1993 Medical Board 
Report found that the veteran's knee disability was not 
incurred while entitled to basic pay, that it existed prior 
to service, and that it was not permanently aggravated by 
service.  Finally, although the September 1997 VA examination 
included a diagnosis of abnormal patella tracking of both 
knees, it was negative for internal derangement of the right 
knee.  Therefore, as the injury which resulted in the 
veteran's right knee disability was not incurred during 
active service, or during active or inactive duty for 
training, and as there was no aggravation during active or 
inactive duty for training, the preponderance of the evidence 
is against entitlement to service connection for a right knee 
disability.  

Hearing Loss

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The service medical records from 1979 to 1981 are negative 
for evidence of hearing loss.  The veteran was afforded an 
examination in April 1981 prior to his separation from active 
service.  He had auditory thresholds of 10, 0, 0, 5, and 30 
decibels at the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz respectively for the right ear.  The left ear had 
auditory thresholds of 10, 10, 5, 10, and 5 decibels at these 
same frequencies.  There was no diagnosis of hearing loss, 
and the veteran did not report a history of hearing loss on a 
Report of Medical History obtained at that time.  
The post service medical records include numerous periodic 
examinations and hearing examinations dated from 1981 to 
1992.  Although the records note that the veteran was exposed 
to noise in the form of power tools and forklifts during the 
course of his National Guard duties, these records also show 
that he used hearing protection.  More importantly, these 
records are all completely negative for a diagnosis of 
hearing loss, or for auditory thresholds that would signify 
hearing loss as defined by 38 C.F.R. § 3.385.  The final 
hearing examination conducted during the veteran's service in 
the National Guard was included in a September 1992 periodic 
examination.  The veteran had auditory thresholds of 10, 10, 
5, 10, and 25 decibels for the right ear, and 10, 10, 5, 15, 
and 10 decibels for the left ear at the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz respectively.  He answered 
"no" to a history of hearing loss on a Report of Medical 
History obtained at this time.  

The veteran was afforded a VA hearing examination in 
September 1997.  He reported that he was missing portions of 
conversations.  The veteran had auditory thresholds of 15, 
15, 10, 10, and 20 decibels for the right ear, and 10, 10, 
10, 15, and 10 decibels for the left ear at the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz.  His speech 
recognition was 94 percent for the right ear, and 96 percent 
for the left ear.  In summary, the examiner stated that the 
veteran had essentially normal hearing bilaterally.  

Entitlement to service connection for bilateral hearing loss 
is not merited.  Both the service medical records and the 
post service medical records are negative for a diagnosis of 
hearing loss, and for evidence of hearing loss within the 
meaning of 38 C.F.R. § 3.385.  This includes the veteran's 
National Guard medical records.  The Board notes that the 
existence of a current disability is required for a claim for 
VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  There 
is no evidence to show that the veteran has ever had a 
hearing loss and no evidence to show that he currently has a 
hearing loss.  Therefore, the preponderance of the evidence 
is against the veteran's claim, and entitlement to service 
connection for bilateral hearing loss is not warranted.  

ORDER

Entitlement to service connection for a right shoulder 
disability is denied. 

Entitlement to service connection for a back disability is 
denied. 

Entitlement to service connection for a bilateral foot 
disability is denied. 

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied. 

REMAND

The veteran contends that he has developed carpal tunnel 
syndrome and right elbow neuropathy as a result of active 
service.  He notes that he injured his elbow during service, 
and further notes that he has undergone surgery for his 
disabilities.  

A review of the service medical records indicates that the 
veteran injured his right forearm while lifting a copy 
machine in October 1979.  On examination, the veteran had 
full range of motion of the wrist and hand, but with pain on 
extension.  He was treated with a goal of restoring painless 
range of motion.  The assessment was right forearm strain, 
flexor musculature.  Additional October 1979 records show 
that the veteran reported very little discomfort except for 
tightness in the flexor surface of the right forearm.  

The remainder of the service medical records are negative for 
a diagnosis or treatment of carpal tunnel syndrome or a right 
elbow disability, and the April 1981 separation examination 
found that the veteran's upper extremities and neurologic 
examinations were normal.  

The post service medical records show that the veteran 
developed problems with his right forearm in 1992.  October 
1992 records contain a diagnosis of right carpal tunnel 
syndrome.  In January 1993, the veteran underwent surgery for 
right ulnar nerve transposition.  A May 1993 letter from the 
veteran's private doctor states that he appears to have 
recovered from the surgery with resolution of the ulnar nerve 
symptoms.  However, January 1996 private medical records note 
renewed complaints involving the right elbow.  An examination 
found that the ulnar nerve was not in the groove, but 
actually sat immediately subcutaneously over the medial 
epicondyle.  Movement produced dramatic discomfort.  January 
1997 records show that the veteran continued to have 
intermittent symptoms of paresthesias in the ulnar nerve 
distribution.  

The September 1997 VA examination of the joints includes a 
diagnosis of status post operative ulnar nerve transplant of 
the right elbow.  The examiner did not express an opinion as 
to the etiology of this disability.  This examination was 
negative for a diagnosis of carpal tunnel syndrome.  However, 
the veteran has not been afforded a neurological examination 
in order to determine whether or not he currently has either 
carpal tunnel syndrome or continued residuals as a result of 
his right elbow neuropathy.  More importantly, there is no 
medical opinion as to whether or not the veteran's surgically 
repaired right elbow neuropathy or claimed carpal tunnel 
syndrome is the result of either the injury sustained during 
active service, or of activities performed during active or 
inactive duty periods for training.  The Board believes that 
an additional examination would be useful in reaching this 
decision.  

Therefore, in order to assist the veteran in the development 
of these claims, the Board finds that they must be REMANDED 
for the following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for carpal tunnel 
syndrome and right elbow neuropathy since 
1997.  After securing the necessary 
release, the RO should obtain any of 
these records that have not previously 
been obtained and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of the veteran's 
right ulnar nerve neuropathy, and to 
determine whether or not he currently has 
carpal tunnel syndrome and, if so, to 
determine the etiology of the carpal 
tunnel syndrome.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination, and the examiner must note 
in the examination report whether or not 
he has reviewed the claims folder.  
Following the examination and review of 
the records, the examiner should attempt 
to express the following opinions: 1) 
What is the diagnoses of the veteran's 
disability or disabilities?  Do they 
include right elbow neuropathy and/or 
carpal tunnel syndrome?  Are any other 
neurological disabilities of the upper 
extremities present?  2) If right elbow 
neuropathy, carpal tunnel syndrome, or 
any other neurological disability of the 
upper extremities is found to be present, 
is it as likely as not that these 
disabilities were incurred or aggravated 
as a result of the injury to the right 
forearm during active service?  Is it as 
likely as not that these disabilities 
were incurred or aggravated as a result 
of any other incident during active 
service?  3) If it is the opinion of the 
examiner that the veteran's current 
disabilities are unrelated to active 
service, the examiner should note the 
veteran's service in the National Guard 
from 1981 to 1993, and should further 
note that this service included short (3 
to 14 day) periods of active and inactive 
duty on approximately 15 to 30 occasions 
each year.  Then, the examiner should 
attempt to opine whether or not it is as 
likely as not that any of the veteran's 
current disabilities were incurred in or 
aggravated by this service?  The reasons 
and bases for these opinions should be 
provided in a typewritten report.  If the 
examiner is unable to provide any of 
these opinions, it should be stated, and 
the reason for this should be included.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board





intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise notified.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

